DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5, 6, 12, 13, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0140299 to ALHARBI in view of U.S. Patent Publication 2020/0034454 to CHAMARAJNAGER et al. (hereinafter “CHAMARAJNAGER”).

Regarding Claim 1, ALHARBI discloses a method comprising
identifying a plurality of emergency reporting entities located at an emergency location based on one or more received emergency communications (The server 106 represents one or more servers connected to the computer 110, the database 108, the mobile device 112, the emergency response apparatus 102, and the triage apparatus 114 via the network 104. In some implementations, the processing circuitry of the server 106 receives emergency reports via the network 104 from one or more first responders related to emergencies that have occurred. The one or more first responders can report the emergency via an application at the mobile device 112 as will be discussed further herein. The emergency reports include information such as number of victims, location, time of occurrence, types of injuries, level of consciousness of the victims, amount of blood loss, and the like. Based on the location and severity of the injuries of the victims, the processing circuitry of the server 106 determines one or more emergency response teams to be routed to respond to the emergency by interfacing with the mobile device 112 of the first responder. In addition, the server 106 can output driving directions to the emergency response team via the emergency response apparatus 102 based on the GPS position of the emergency vehicle, traffic in route to the site of the emergency, weather, and the like. Details regarding the routing of the one or more emergency response vehicles to the emergencies will be discussed further herein. [¶ 0022]. The Examiner notes that: 1) while “an emergency location” is interpreted as a single “location,” lacking an explicit definition to the contrary, “location” is broadly interpreted e.g., as to a precision or distance/threshold of proximity. In its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, “location” is interpreted as, e.g., any one or more of: a street address; ZIP code; postal code; building; city; state; GPS coordinate (e.g., latitude, longitude); etc. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); and 2) the Examiner finds no clear unambiguous definition in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”));
determining a level of severity of the emergency response data; and transmitting one or more notifications to one or more emergency response entities based on the level of severity and a type of emergency (the emergency response system allows emergency response centers to prioritize responses to a plurality of emergencies based on severity, location of one or more emergency response vehicles, and the like. [¶ 0017] … The one or more first responders can report the emergency via an application at the mobile device 112 as will be discussed further herein. The emergency reports include information such as number of victims, location, time of occurrence, types of injuries, level of consciousness of the victims, amount of blood loss, and the like. Based on the location and severity of the injuries of the victims, the processing circuitry of the server 106 determines one or more emergency response teams to be routed to respond to the emergency. [¶ 0022] … At step S204, an emergency scope determination is performed. … the processing circuitry of the server 106 uses the information input by the first responder at the first responder assistance process of step S202 to determine the scope of an emergency situation based on one or more factors in order to provide an appropriate level of response to the emergency. Factors such as traffic, weather, remoteness of location, proximity of medical facilities to the scene of the emergency, and law enforcement events associated with the emergency can affect the number and expertise of emergency response teams that are dispatched to respond to the emergency. In certain embodiments, an emergency response team includes one or more emergency medical service personnel and an emergency response vehicle, such as an ambulance, fire truck, or helicopter. For example, a level of expertise of the emergency response team sent to respond to a victim with a heart attack in a suburban home with a hospital located one mile away from the site of the emergency may be lower than the level of expertise of the emergency response team sent to respond to a victim with gunshot wounds in an active shooter scenario. [¶ 0030] … the thresholds of number of victims and severity of injuries used by the processing circuitry of the server 106 to determine the number of emergency response teams to dispatch to the scene of the emergency can vary based on the number of on-shift emergency response teams within a predetermined radius of the emergency, the number of active emergencies within the predetermined radius, and the like. [¶ 0052] … At step S806, the number of emergency response teams determined at step S802 is assigned to respond to the emergency based on current location and availability of the on-shift emergency response teams. [¶ 0054] … The sever 106 then outputs a dispatch order to the emergency response apparatus 102 of the emergency response teams assigned to respond to the emergency. [¶ 0055]. The Examiner finds no clear unambiguous definition in the present disclosure as to what is – or is not – an emergency response entity (i.e., what constitutes an “emergency”))

While ALHARBI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHAMARAJNAGER teaches: 
determining whether one or more of the emergency reporting entities have provided valid emergency response data (In step 212, sensor data 169 can be transmitted from an IoT device 113 to a gateway 111. [¶ 0064] … anomaly detection data can indicate threshold values that are considered to be within a normal or reasonable range for a particular type of sensor data 169. For example, an IoT device 113 can indicate a sensor value that is unlikely to reflect an actual sensor value that can be detected by the IoT device 113. The sensor data 169 can be compared to the normal range and validated or invalidated based on a comparative relation. [¶ 0069]. The Examiner notes that: 1) no clear unambiguous definition is found in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”); and 2)
while acknowledging e.g., PP 0065, 0066, and 0070 of the present published Specification, lacking an explicit definition to the contrary, “valid data” is interpreted as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as data determined to be within some (albeit unspecified) qualification criteria, predetermined, normal, or expected range/limit. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ALHARBI with that of CHAMARAJNAGER for advantage of appliances, vehicles, sensors, controllers, actuators, and other devices can gather data and interact with the physical world. This network of devices or Internet-of-Things (IoT) can be utilized to improve operations and provide new services. (CHAMARAJNAGER: ¶ 0001)

Regarding Claim 7, the combination of ALHARBI and CHAMARAJNAGER teaches the method of claim 1. 
CHAMARAJNAGER further teaches:
wherein determining whether one or more of the emergency reporting entities have provided valid emergency response data comprises determining whether sensor data received has exceeded a safety sensor threshold  (In step 212, sensor data 169 can be transmitted from an IoT device 113 to a gateway 111. [¶ 0064] … In some cases, an IoT event can be triggered based on an error or anomaly in the sensor data 169. The gateway 111, or the management service 120, can perform anomaly detection and determine that the sensor data 169 based on anomalous data or an error. This process can prevent anomalous data from being written to the blockchain data 148. In some situations, a sensor or IoT device 113 can report sensor data 169 that triggers an IoT event based on a threshold condition. For example, the sensor data 169 can indicate a sensor value that is outside a threshold range of values, or has a particular comparative relation with a threshold value. The gateway 111 can transmit a request to the IoT device 113 provide updated sensor data 169. If the updated sensor data 169 is within the threshold range, or has a different comparative relation to the threshold value, the sensor data 169 and the IoT event can be considered anomalous. In other situations, the gateway 111 can transmit a request to another IoT device 113 provide confirmation sensor data 169. The other IoT device 113 can be a second IoT device 113 associated with the same asset 115, or can be associated with a same location, as the IoT device 113 that indicated the error condition. For some types of sensor data 169, nearby IoT devices 113 can be expected to have similar readings. Accordingly, the gateway 111 can validate or invalidate the IoT event based on the anomaly detection. [¶ 0068] … anomaly detection data can indicate threshold values that are considered to be within a normal or reasonable range for a particular type of sensor data 169. For example, an IoT device 113 can indicate a sensor value that is unlikely to reflect an actual sensor value that can be detected by the IoT device 113. The sensor data 169 can be compared to the normal range and validated or invalidated based on a comparative relation. [¶ 0069]. The Examiner notes that: 1) no clear unambiguous definition is found in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”); and 2) safety is interpreted as describing a type of sensor (i.e., a “safety sensor” with (normal/expected) limits of operation defined by thresholds) – not in terms of a sensor’s “safe” (or “unsafe”) limits of operation (i.e., a “safety threshold” of a sensor))

Regarding Claim 8, the features of Claim 8 are essentially the same as Claim 1 with a ALHARBI further disclosing an apparatus comprising a processor configured to … (The server 106 represents one or more servers connected to the computer 110, the database 108, the mobile device 112, the emergency response apparatus 102, and the triage apparatus 114 via the network 104. In some implementations, the processing circuitry of the server 106 receives emergency reports via the network 104 from one or more first responders related to emergencies that have occurred. The one or more first responders can report the emergency via an application at the mobile device 112. [¶ 0022] … The server 106 includes a CPU 900 that perform the processes described herein. The process data and instructions may be stored in memory 902. … the claimed advancements are not limited by the form of the computer-readable media on which the instructions of the inventive process are stored. For example, the instructions may be stored on CDs, DVDs, in FLASH memory, RAM, ROM, PROM, EPROM, EEPROM, hard disk or any other information processing device with which the server 106 communicates, such as the computer 110.) performing the Method of Claim 1 above. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 7 with the Apparatus of claim 8 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 1 with a ALHARBI further disclosing a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (The server 106 represents one or more servers connected to the computer 110, the database 108, the mobile device 112, the emergency response apparatus 102, and the triage apparatus 114 via the network 104. In some implementations, the processing circuitry of the server 106 receives emergency reports via the network 104 from one or more first responders related to emergencies that have occurred. The one or more first responders can report the emergency via an application at the mobile device 112. [¶ 0022] … The server 106 includes a CPU 900 that perform the processes described herein. The process data and instructions may be stored in memory 902. … the claimed advancements are not limited by the form of the computer-readable media on which the instructions of the inventive process are stored. For example, the instructions may be stored on CDs, DVDs, in FLASH memory, RAM, ROM, PROM, EPROM, EEPROM, hard disk or any other information processing device with which the server 106 communicates, such as the computer 110.) performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 1.

Claims 2, 4, 9, 11, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over ALHARBI in view of CHAMARAJNAGER and U.S. Patent Publication 2020/0314623 to PELLEGRINI et al. (hereinafter “PELLEGRINI”).

Regarding Claim 2, the combination of ALHARBI and CHAMARAJNAGER teaches the method of claim 1. 
CHAMARAJNAGER further teaches:
responsive to determining the emergency reporting entities are different, determining the emergency communications have provided valid emergency response data (In step 212, sensor data 169 can be transmitted from an IoT device 113 to a gateway 111. [¶ 0064] … In some cases, an IoT event can be triggered based on an error or anomaly in the sensor data 169. The gateway 111, or the management service 120, can perform anomaly detection and determine that the sensor data 169 based on anomalous data or an error. This process can prevent anomalous data from being written to the blockchain data 148. In some situations, a sensor or IoT device 113 can report sensor data 169 that triggers an IoT event based on a threshold condition. For example, the sensor data 169 can indicate a sensor value that is outside a threshold range of values, or has a particular comparative relation with a threshold value. The gateway 111 can transmit a request to the IoT device 113 provide updated sensor data 169. If the updated sensor data 169 is within the threshold range, or has a different comparative relation to the threshold value, the sensor data 169 and the IoT event can be considered anomalous. In other situations, the gateway 111 can transmit a request to another IoT device 113 provide confirmation sensor data 169. The other IoT device 113 can be a second IoT device 113 associated with the same asset 115, or can be associated with a same location, as the IoT device 113 that indicated the error condition. For some types of sensor data 169, nearby IoT devices 113 can be expected to have similar readings. Accordingly, the gateway 111 can validate or invalidate the IoT event based on the anomaly detection. [¶ 0068] … anomaly detection data can indicate threshold values that are considered to be within a normal or reasonable range for a particular type of sensor data 169. For example, an IoT device 113 can indicate a sensor value that is unlikely to reflect an actual sensor value that can be detected by the IoT device 113. The sensor data 169 can be compared to the normal range and validated or invalidated based on a comparative relation. [¶ 0069]. The Examiner notes that no clear unambiguous definition is found in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”))

Motivation to combine the teaching of ALHARBI with that of CHAMARAJNAGER given in Claim 1 above.
While ALHARBI discloses a mobile device (The one or more first responders can report the emergency via an application at the mobile device 112. [¶ 0022]) the combination of ALHARBI and CHAMARAJNAGER does not explicitly disclose, or is not relied on to disclose:
determining whether the emergency reporting entities are different and at least one emergency reporting entity is an automated sensor and at least one additional emergency reporting entity is a mobile device

However, in the same field of endeavor PELLEGRINI teaches:
determining whether the emergency reporting entities are different and at least one emergency reporting entity is an automated sensor and at least one additional emergency reporting entity is a mobile device (The various emergency networks 170 are each operative to receive emergency calls 103 from a variety of devices 160 and a variety of device types. … the emergency alert 105 will contain information that identifies the specific device 160 that sent the alert… The information that identifies a specific device 160 is referred to herein as a “device identifier. [¶ 0077] … The various types of devices 160 that may communicate with an emergency network include, but are not limited to, desktop computers, laptop computers, tablets, mobile phones, smartphones 107. … Emergency calls may also be made from landline phones connected to a PSTN. [¶ 0078] … intelligent vehicle systems may generate and send data regarding a crash, such as the speed at which the vehicle was moving just before the collision, where the vehicle was struck, the number of occupants, etc. [¶ 0088] … if an emergency alert 105 is generated by an intelligent vehicle system installed in a vehicle in response to the vehicle experiencing a collision, the emergency alert 105 is sent to one of the emergency networks 170 by the intelligent vehicle system or by another device 160 communicatively coupled to the intelligent vehicle system, such as a mobile phone coupled to the intelligent vehicle system via Bluetooth. [¶ 0090]). The Examiner notes that: 1) there is no claim or requirement as to the “automated” sensor and the “mobile device“ being mutually exclusive (i.e., the “automated sensor” can also be the “mobile device;” 2) it is ambiguous as to what aspect – or how – the “sensor” is “automated;” 3) there is no claim or requirement as to whether – or not -  all of the “reporting entities” are “mobile devices;” and 4) no clear unambiguous definition is found in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ALHARBI and CHAMARAJNAGER with that of PELLEGRINI for advantage of the ability to gather and deliver device-based hybrid locations … and additional data that may be pertinent to emergency situations to public safety services (PSS; e.g., public safety answering points, fire departments, police departments, paramedics, police officers, etc.). (PELLEGRINI: ¶ 0051)

Regarding Claim 4, the combination of ALHARBI and CHAMARAJNAGER teaches the method of claim 1. 
While ALHARBI discloses the level of severity (the emergency response system allows emergency response centers to prioritize responses to a plurality of emergencies based on severity, location of one or more emergency response vehicles, and the like.[¶ 0017]), the combination of ALHARBI and CHAMARAJNAGER does not explicitly teach, or is not relied on to teach:
initiating an emergency response time window based on the type of emergency and the level of severity;
transmitting notifications to the one or more emergency response entities based on the type of emergency and the level of severity; and
determining whether additional non-emergency response entities should be notified of the emergency.

However, in the same field of endeavor, PELLEGRINI teaches:
initiating an emergency response time window based on the type of emergency and the level of severity; transmitting notifications to the one or more emergency response entities based on the type of emergency and the level of severity (The call queue 1705 may be displayed or ordered in any manner for clarity and efficiency. The alert queue (e.g., call queue 1705) is ordered sequentially based on the time that the alert was received. The alert queue is prioritized based on type of emergency, severity of the emergency or other appropriate factors. The emergency network user is required to respond to emergency alerts in the alert queue sequentially. The emergency network user may select any emergency alert in the queue in any order. [¶ 0187] … a fire that is being reported in two incidents 1725a and 1725b may be reporting the same fire. … The emergency network user may link the two incidents 1725a and 1725b as related. The emergency network user may also consolidate the two incidents into one incident. By allowing identification of redundant emergency alerts, the jurisdictional map view improves efficiency and efficacy of the emergency response. In addition, a PSAP call taker may initiate a CAD incident based on an emergency alert in the alert queue. For example, an emergency alert may have been triggered by smoke alarms in a home and there may not be an associated emergency call. By creating a CAD incident, the PSAP call taker could initiate dispatch and emergency response for to the home. A PSAP call taker may characterize an emergency within the GUI 143 by indicating an emergency type, emergency severity, priority, dispatch notes, response status, etc. [¶ 0191]. The Examiner finds no clear unambiguous definition in the present disclosure as to what is – or is not – an emergency response entity (i.e., what constitutes an “emergency”));
determining whether additional non-emergency response entities should be notified of the emergency (As used herein, an “emergency alert” refers to a communication relating to an emergency or non-emergency situation. An emergency alert is an emergency request for assistance (e.g., the request is associated with an emergency situation). … An emergency alert is associated with a non-emergency situation (e.g., request for a tow truck after car breaks down). [¶ 0270]. The Examiner finds no clear unambiguous definition in the present disclosure as to what is – or is not – an emergency response entity (i.e., what constitutes an “emergency”))


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ALHARBI and CHAMARAJNAGER with that of PELLEGRINI for advantage through allowing identification of redundant emergency alerts, the jurisdictional map view improves efficiency and efficacy of the emergency response. (PELLEGRINI: ¶ 0191)

Regarding Claim 9, the features of Claim 9 are essentially the same as Claim 2 with the Apparatus of claim 8 performing the Method of Claim 1 above. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 4 with the Apparatus of claim 8 performing the Method of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 2 with the non-transitory computer readable storage medium of claim 15 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 2.
	
Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 4 with the non-transitory computer readable storage medium of claim 15 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 4.

Claims 3, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over ALHARBI in view of CHAMARAJNAGER and U.S. Patent Publication 2017/0295252 to MOTTUR et al. (hereinafter “MOTTUR”).

Regarding Claim 3, the combination of ALHARBI and CHAMARAJNAGER teaches the method of claim 1. 
ALHARBI further teaches:
determining additional data is required to identify the type of emergency (The emergency reports include information such as number of victims, location, time of occurrence, types of injuries, level of consciousness of the victims, amount of blood loss, and the like. [¶ 0022] … The processing circuitry of the server 106 also outputs triage information to the triage apparatus 114 so the medical personnel at the medical facility can review the information regarding the victims being transported to the medical facility such as estimated time of arrival, summary of the injuries, treatments received, and the like. For example, if three victims of a major car accident are being transported to a trauma hospital, the medical personnel at the trauma hospital can be alerted to the number of victims and types of injuries so that the medical personnel can assign surgeons, allocate operating rooms, and relocate current patients if necessary in order to accommodate the incoming patients. [¶ 0024] … The emergency response process 200 commences with an emergency report by a user, such as the first responder, via an external device, such as the mobile device 112. For example, if a pedestrian is hit by a car while crossing a road at an intersection, the first responder may be another pedestrian who witnesses the accident. At step S202, a first responder assistance process is performed. The first responder can input an initial report via an application at the mobile device 112, which can include location of the emergency, number of victims, and types of injuries. [¶ 0029 illustrated in Fig. 2]. The Examiner notes it is ambiguous as to how – or to what – “additional data” is “additional” to. );
determining the type of emergency (Factors such as traffic, weather, remoteness of location, proximity of medical facilities to the scene of the emergency, and law enforcement events associated with the emergency can affect the number and expertise of emergency response teams that are dispatched to respond to the emergency. [¶ 0030]) 

While the combination of ALHARBI and CHAMARAJNAGER does not explicitly teach, or is not relied on to teach, in the same field of endeavor, MOTTUR teaches:
forwarding a request for additional data to one or more additional emergency reporting entities different from the plurality of emergency reporting entities; and
response data received from the one or more additional emergency reporting entities

(User device 210 may include one or more devices used by a user to access network 220, server platform 230, and/or one or more remote devices 230 shown in environment 200. … user device 210 may include a computing device, such as a desktop computer, a laptop computer, a tablet computer, a mobile phone, or a similar type of device. … a user may use user device 210 to provide incident information to and/or receive incident information, or a request for incident information from one or more devices of environment 200, such as server platform 220, requesting authority device 240, and/or remote device 250. [¶ 0031] … a user, through user device 210, may select a desired type of post, such as a photo, video, text, illustrated as 710. The user may also choose live streaming video, audio or live streaming audio. [¶ 0054] … process 900 may include transmitting the request for assistance or incident information to the users determined to be proximate to the predetermined location … Server platform 230 may route requests to user devices 210 and requesting authority devices 240 determined to be proximate to the requester's location. [¶ 0058] … a public safety or law enforcement organization could send a request to a specific user based on their location requesting more information related to a nearby incident. [¶ 0061]. The Examiner notes that no clear unambiguous definition is found in the present disclosure as to what is – or is not – an emergency reporting entity (i.e., what constitutes an “emergency”))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ALHARBI and CHAMARAJNAGER with that of MOTTUR for advantage of a system and method for capturing, collecting, providing and sending targeted messages (text or multimedia) to individual users or groups of users on a network based on their location and proximity to an incident, concern or perceived threat. (MOTTUR: ¶ 0003)

Regarding Claim 10, the features of Claim 10 are essentially the same as Claim 3 with the Apparatus of claim 8 performing the Method of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 3 with the non-transitory computer readable storage medium of claim 15 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644